Case 0:19-cv-61974-RS Document 43 Entered on FLSD Docket 11/20/2019 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA


 VITAL PHARMACEUTICALS, INC.                               Case No. 0:19-cv-61974-RS


               Plaintiff,

                      v.

 MONSTER ENERGY COMPANY et al.,

             Defendant.
 ______________________________________/

                             NOTICE OF ATTORNEY APPEARANCE

        Timothy A Kolaya of the law firm Stumphauzer Foslid Sloman Ross & Kolaya, PLLC

 hereby enters his appearance as counsel on behalf of Defendants Markerly, Inc., Crystal Reagan,

 Crystal Carder, Arianna Henderson, Amber Killmon, Christin Kubsch, Amanda Light, Brett

 Martin, Jennifer Quillen, Summer Shores and Kristin Wong in the above-captioned matter and

 respectfully requests service of all future pleadings, orders, and other papers at the contact

 information below.

 Dated: November 20, 2019                           Respectfully Submitted,

                                                    /s/ Timothy A. Kolaya
                                                    TIMOTHY A. KOLAYA
                                                    Florida Bar No. 056140
                                                    STUMPHAUZER FOSLID SLOMAN
                                                    ROSS & KOLAYA, PLLC
                                                    Two South Biscayne Blvd., Suite 2550
                                                    Miami, FL 33131
                                                    Telephone: (305) 614-1400
                                                    Facsimile: (305) 614-1425
                                                    tkolaya@sfslaw.com
